J-S54005-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

TIMOTHY JON SANTERSERO

                            Appellant               No. 378 MDA 2014


          Appeal from the Judgment of Sentence November 27, 2013
              In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0000457-2013


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.:                       FILED OCTOBER 10, 2014

       Timothy Jon Santersero appeals from his judgment of sentence

imposed on November 22, 2013 in the Court of Common Pleas of Luzerne

County after he pled guilty to ten counts of possession of child pornography.1

Counsel has petitioned this Court to withdraw his representation of

Santersero pursuant to Anders, McClendon and Santiago.2 Upon review,



____________________________________________


1
  18 Pa.C.S.A. § 6312(d)(1). Santersero was prosecuted under an earlier
version of the statute. Subsection (d)(1) of the prior version was, in
substance, replaced by current section 6312(d). See Act 2013-105 (H.B.
321), P.L. 1163, § 2, approved Dec. 18, 2013, eff. Jan. 1, 2014.
2
  Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981); and Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
J-S54005-14


we affirm Santersero’s judgment of sentence and grant counsel’s petition to

withdraw.

       In order to withdraw pursuant to Anders and McClendon, counsel

must: 1) petition the Court for leave to withdraw, certifying that after a

thorough review of the record, counsel has concluded the issues to be raised

are wholly frivolous; 2) file a brief referring to anything in the record that

might arguably support an appeal; and 3) furnish a copy of the brief to the

appellant and advise him of his right to obtain new counsel or file a pro se

brief to raise any additional points that the appellant deems worthy of

review.      Commonwealth v. Hernandez, 783 A.2d 784, 786 (Pa. Super.

2001).    In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), the

Pennsylvania Supreme Court held that, in order to withdraw under Anders,

counsel must also state his reasons for concluding his client’s appeal is

frivolous.

       Instantly, counsel’s petition states that he has made an examination of

the record and concluded the appeal is wholly frivolous. Counsel indicates

that he supplied Santersero with a copy of the brief and a letter explaining

Santersero’s right to proceed pro se,3 or with newly-retained counsel, and to

raise any other issues he believes might have merit.        Counsel also has

____________________________________________


3
  Santersero has not submitted any additional or supplemental filings to this
Court. Additionally, the Commonwealth has indicated that it will not be filing
a brief in this matter.



                                           -2-
J-S54005-14


submitted a brief, setting out in neutral form a single issue of arguable merit

and, pursuant to the dictates of Santiago, explains why he believes the

issue to be frivolous.   Thus, counsel has substantially complied with the

requirements for withdrawal.

      Counsel having satisfied the above requirements, this Court must

conduct its own review of the proceedings and render an independent

judgment   as   to    whether    the   appeal     is,   in   fact,    wholly   frivolous.

Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super. 2004).

      On appeal, Santersero raises the following issue for our review:

Whether the trial court abused its discretion in sentencing him to

consecutive, rather than concurrent, sentences.

      It is well-settled that the sentencing court possesses the discretion to

impose its sentence concurrently or consecutively to other sentences being

imposed    at   the    same     time   or    to    sentences         already   imposed.

Commonwealth v. Johnson, 961 A.2d 877, 880 (Pa. Super. 2008). “[T]he

imposition of consecutive, rather than concurrent, sentences may raise a

substantial question in only the most extreme circumstances, such as where

the aggregate sentence is unduly harsh, considering the nature of the crimes

and the length of imprisonment.” Commonwealth v. Lamonda, 52 A.3d

365, 372 (Pa. Super. 2012).

      Here, Santersero pled guilty to ten counts of possession of child

pornography (F3).     The offense gravity score on each count was a five;


                                       -3-
J-S54005-14


Santersero’s prior record score was also a five.    Accordingly, a standard

range sentence for each count would have been 12 to 18 months’

imprisonment.    On counts one and two, the court sentenced him to

consecutive terms of imprisonment of 18 to 36 months.       On each of the

remaining counts, Santersero received concurrent sentences of 4 years’

special probation, to run consecutive to the sentences imposed on counts

one and two.     Santersero’s sentences were within the standard range.

Moreover, the trial court was in possession of a pre-sentence investigation

report, which it considered in fashioning Santersero’s sentence.   Where a

pre-sentence report exists, we presume that the sentencing judge was

aware of the relevant information regarding the defendant’s character and

weighed those considerations along with mitigating statutory factors.

Commonwealth v. Walls, 926 A.2d 957, 967 n.7 (Pa. 2007).

     In light of the foregoing, and of the serious nature of Santersero’s

multiple offenses, we are unable to conclude that the trial court abused its

discretion in running Santersero’s sentences consecutively rather than

concurrently. Because Santersero’s sole appellate claim is without merit, we

grant counsel’s petition to withdraw and affirm the judgment of sentence.

     Judgment of sentence affirmed; petition to withdraw as counsel

granted.

     STABILE, J., Joins in the memorandum.

     MUNDY, J., Concurs in the result.


                                    -4-
J-S54005-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2014




                          -5-